department of the treasury internal_revenue_service washington d c office_of_chief_counsel date cc intl br1 genin-117677-03 number info release date uil dear reference application of u s -italy income_tax treaty this responds to your letter to the office_of_chief_counsel dated date which outlines a question you have regarding the taxation of your italian pension in response your inquiry we are providing the following by the state of general information this information_letter is advisory only and has no binding effect on the internal_revenue_service you have requested general information regarding the application of the united_states - italy income_tax treaty treaty available on the internet at http www irs gov pub irs-trty italy pdf to pension payments received by you from italy you are a u s resident living in allowed a partial_tax credit against your u s federal income taxes for the income taxes you pay to italy but are not allowed any_tax credit against your income taxes for foreign_income_taxes paid and you have asked why you are article relief from double_taxation of the treaty provides in pertinent part in accordance with the provisions and subject_to the limitations of the law of the united_states the united_states shall allow to a resident or citizen_of_the_united_states as a credit against the united_states tax on income the appropriate amount of income_tax paid to italy article taxes covered of the treaty provides in pertinent part the existing taxes to which this convention shall apply are a in the case of the united_states the federal income taxes imposed by the internal_revenue_code genin-117677-03 state income taxes are not imposed by the internal_revenue_code rather they are imposed by state statutes enacted at the discretion of the individual states the treaty does not apply to income taxes imposed by any of the individual states including and does not require any of the individual states to allow a credit against their income_tax for taxes paid to italy each state is free to enact its own rules we hope this information will be helpful to you if you require a definitive determination of the law applicable to your particular facts you may submit a request for a private_letter_ruling to this office pursuant to the rules set forth in revproc_2003_1 which is available on the internet at http www irs gov pub irs-irbs irb03-01 pdf if you should have any further questions in this matter please contact at sincerely m grace fleeman senior counsel branch office of associate chief_counsel international
